                                                                                                                              Case 2:20-cv-00889-APG-NJK Document 7
                                                                                                                                                                  8 Filed 07/07/20
                                                                                                                                                                          07/08/20 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Emil S. Kim, Esq.
                                                                                                                              Nevada Bar No. 14894
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    kime@ballardspahr.com
                                                                                                                         7    Attorneys for Defendant
                                                                                                                              JP Morgan Chase Bank NA
                                                                                                                         8

                                                                                                                         9                          IN THE UNITED STATES DISTRICT COURT
                                                                                                                         10                               FOR THE DISTRICT OF NEVADA
                                                                                                                         11   CLIFTON L. JONES                              CASE NO. 2:20-cv-00889-APG-NJK
                                                                                                                         12                         Plaintiff,
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                            STIPULATION AND ORDER TO
                                                                                                                         13   v.                                            EXTEND TIME FOR DEFENDANT
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                            JP MORGAN CHASE BANK, NA TO
                                                                                                                         14   JP MORGAN CHASE BANK NA;                      RESPOND TO PLAINTIFF’S
                                                                                                                                                                            COMPLAINT
                                                                                                                         15                         Defendants.
                                                                                                                         16                                                 (Second Request)
                                                                                                                         17

                                                                                                                         18          Plaintiff Clifton L. Jones (“Plaintiff”) and Defendant JP Morgan Chase Bank

                                                                                                                         19   NA (“Chase”)1 stipulate and agree that Chase has up to and including July 28, 2020

                                                                                                                         20   to respond to Plaintiff’s Complaint (ECF No. 1), to provide additional time to

                                                                                                                         21   investigate Plaintiff’s allegations and for Chase to prepare a response.

                                                                                                                         22

                                                                                                                         23                                  [Continued on following page.]

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27
                                                                                                                              1 By filing this Stipulation, Chase is not waiving any defense, affirmative or
                                                                                                                              otherwise, it may have in this matter.
                                                                                                                         28


                                                                                                                              DMWEST #40287672 v1
                                                                                                                              Case 2:20-cv-00889-APG-NJK Document 7
                                                                                                                                                                  8 Filed 07/07/20
                                                                                                                                                                          07/08/20 Page 2 of 2



                                                                                                                         1           This is the second request for an extension, and is made in good faith and not
                                                                                                                         2    for purposes of delay.
                                                                                                                         3           Dated this 7th day of July, 2020.
                                                                                                                         4    BALLARD SPAHR LLP                              KRIEGER LAW GROUP LLC
                                                                                                                         5

                                                                                                                         6    By: /s/ Joel E. Tasca                          By: /s/ David H. Krieger
                                                                                                                              Joel E. Tasca, Esq.                            David H. Krieger, Esq.
                                                                                                                         7    Nevada Bar No. 14124                           Nevada Bar No. 9086
                                                                                                                              Emil S. Kim, Esq.                              Shawn Miller, Esq.
                                                                                                                         8    Nevada Bar No. 14894                           Nevada Bar No. 7825
                                                                                                                              BALLARD SPAHR LLP                              KRIEGER LAW GROUP LLC
                                                                                                                         9    1980 Festival Plaza Drive, Suite 900           2850 W. Horizon Ridge Parkway, Suite 200
                                                                                                                              Las Vegas, Nevada 89135                        Henderson, Nevada 89052
                                                                                                                         10
                                                                                                                              Attorneys for Defendant                        Attorney for Plaintiff Clifton L. Jones
                                                                                                                         11   JP Morgan Chase Bank NA
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14                                          ORDER
                                                                                                                         15                                          IT IS SO ORDERED:
                                                                                                                         16

                                                                                                                         17                                          UNITED STATES MAGISTRATE JUDGE
                                                                                                                         18
                                                                                                                                                                     DATED: July 8, 2020
                                                                                                                         19

                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                         2
                                                                                                                              DMWEST #40287672 v1
